I write separately only to make the point that in addition to the clear contract question, I believe, further, that the employee-at-will doctrine is an issue in this case. This archaic and rapidly disappearing doctrine (applied as an absolute) needs further example of why that is so. The doctrine has long been used to terminate employees (who are without protection pursuant to a firm contract of employment and/or union protection through a collective bargaining agreement) summarily, notwithstanding reliance by an employee upon assurances of employment, either verbally or through employment manuals rising to the level of contract. Obviously, when just cause exists, the employee's employment can be summarily terminated. Likewise, if an employee is told upon employment that his or her services can be terminated with or without reason, notice or cause, then at least such employee knows that he or she can be "here today and gone tomorrow." When such is not delineated at the onset of the employment relationship, then it would appear that other matters, including the doctrine of fundamental fairness, should be considered.
In the case now before us, I find that the reliance of appellants on the assertions (promises) of appellee established a contract of employment. In addition, I find that the promulgation by appellee of its employment policy manual and appellants' reliance thereon also established a contract of employment and thus appellants were no longer "employees at will." Not being employees at will, appellants could not be dispatched to the ranks of the unemployed without appellee keeping the agreement made with them, to wit: to pay severance pay pursuant to the promises made by appellee and pursuant to the terms of the employment manual before it was unilaterally changed by appellee, all of which were accepted by appellants by virtue of their continuing to work for appellee past the date of the promises made to them. Thus, in addition to finding the other assignments of error well-taken, I would also find assignment of error three well-taken, rather than moot.